Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double patenting rejection has been withdrawn since Applicant has filed a terminal disclaimer

Response to Arguments
1.	Applicant's arguments filed in the amendment filed on 5/13/2022 have been fully considered but they are not persuasive. The reason set forth below.

REMARKS
1.   	On pages 8-11 of the remark Applicant argued prior art Park fails to teach the claimed limitation “obtaining aperiodic CSI based on a channel measurement in a second time resource in case that the information for requesting the CSI reporting is set as a first value; obtaining the aperiodic CSI based on a channel measurement in a third time resource in case that the information for requesting the CSI reporting is set as a second value” 
 	
 	In response:
 	The examiner respectfully disagrees. First, Applicant narrowly read the claimed limitation “obtaining aperiodic CSI based on a channel measurement in a second time resource in case that the information for requesting the CSI reporting is set as a first value” as claimed to be “performing channel measurement in a time resource” as argued on page 10.  Examiner notes here that he must give each limitation of its broadest reasonable interpretation. Claim limitation “obtaining aperiodic CSI based on a channel measurement in a second time resource in case that the information for requesting the CSI reporting is set as a first value” is interpreted as “obtaining aperiodic CSI in a second time resource in case that the information for requesting the CSI reporting is set as a first value”. CSI is determined based on the channel measurement which is well known in the technology. With BRI, examiner interprets the claimed limitation obtaining CSI in a second time resource, not the channel measurement in a second time resource. Here CSI is determined based on channel measurement and then obtaining the CSI in a particular time resource based on a requested field. 
 	Prior art Park in the provisional application at page 19 and Fig.2 in section.3 discloses a UE receiving 2 bits indication and based on the 2 bits indication UE determines (=obtaining) SB CSI in a time resource (i.e subframe 7) if the value is 10 and determines SB CSI in different time resource (i.e subframe 11) if the value is 11. 
 	For the above reason examiner maintains the rejection. 

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claim(s) 1-16 is/are rejected is/are rejected under 35 U.S.C. 103(a) as being un patentable over US Pre-grant publication US 2013/0294352 (Provisional Application 61/438,241) to Park et al. (hereinafter Park) in view of US Pre-grant publication US 2011/0249578 to Nayeb et al. (hereinafter Nayeb)	

  	As to claims 1, 5, 9 and 13, Park discloses a method performed by a terminal in a communication system, the method comprising:
 	receiving, from a base station, downlink control information (DCI) in a first time resource, the DCI including information for requesting channel state information (CSI) reporting (Park; Section 3, discloses of receiving DCI from a base station. Page 4; Fig.2-3 shows and discloses DCI is transmitted in a sub-frame (=1st time resource)  
	obtaining aperiodic CSI based on a channel measurement in a second time resource in case that the information for requesting the CSI reporting is set as a first value (Park; Section 3; page 19 discloses of obtaining aperiodic WB and SB CSI in subframe 0, 7 and 13 (=second time resource) based on the value 10 in the requested field);
 	obtaining the aperiodic CSI based on a channel measurement in a third time resource in case that the information for requesting the CSI reporting is set as a second value (Park; Section 3; page 19 discloses of obtaining aperiodic SB CSI in subframe 2, 5 and 11 (=third time resource) based on the value 11 in the requested field);
 	Park discloses of transmitting CSI to the base station, but fails to disclose of transmitting CSI ina particular subframe. However, Nayeb discloses    
 	transmitting, to the base station, the aperiodic CSI in a fourth time resource based on the DCI (Nayeb; [0078] discloses WTRU performs aperiodic CSI reporting on PUSCH in a sub-frame, such as SUB-FRAME n+k (=4TH sub-frame)). 
 	It is obvious for a person of ordinary skilled in the art to combine the before the invention was made. One would be motivated to combine the teachings so that base station can make a decision based on the CSI received in a uplink subframe

 	As to claims 2, 6, 10 and 14, the rejection of claim 1 as listed above is incorporated herein. In addition Park-Nayeb disclose, further comprising  
 	receiving, from the base station, information on a flexible time resource (Park; Section 3, pages 17-22),
 	wherein the second time resource and the third time resource are identified as downlink resources based on the information on the flexible time resource (Park; Section 3, pages 17-22). 

As to claims 3, 7, 11 and 15, the rejection of claim 1 as listed above is incorporated herein. In addition Park-Nayeb disclose, wherein the aperiodic CSI includes channel state information of which type is configured by higher layer signaling (Park; Section 3, pages 17-22 discloses RRC signaling corresponds to higher layer signaling).

As to claims 4, 8, 12 and 16, the rejection of claim 1 as listed above is incorporated herein. In addition Park-Nayeb disclose wherein the information for requesting the CSI reporting is 1 bit (Park; page 16 discloses L-bit indicator. From this disclosure it is clear if there are only 2 states, then there will be 1 bit indicator (i.e 0 indicates 1st state and 1 indicates 2nd state) 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478